


FIRST AMENDMENT TO ENTERPRISE FINANCIAL SERVICES CORP
EXECUTIVE EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, is made by and between Keene S.
Turner (the “Executive”) and ENTERPRISE FINANCIAL SERVICES CORP, a Delaware
corporation (the “Company”) effective as of February 27, 2015 (the “Effective
Date”).
WHEREAS, the Company and Executive entered into an Employment Agreement dated
effective as of September 13, 2013 (“Original Agreement”); and
WHEREAS, Company and Executive have mutually agreed to amend the Original
Agreement.
NOW, THEREFORE, the Original Agreement is amended and restated as follows:
1.Section 5.3(a) of the Original Agreement is hereby amended to read in its
entirety as follows:
5.3    Termination Upon a Change in Control.
(a)    Subject to the conditions of Section 5.3(b) and Section 6, in the event
Executive’s employment is terminated in a Termination Upon a Change in Control
(as defined below), provided that such termination constitutes a Separation from
Service as defined in Section 6.1, in addition to payments contemplated by
Section 5.1, Executive shall be paid the following as severance compensation:
(i) an amount equal to two (2) years of Executive’s Base Salary at the rate in
effect on his termination of employment; plus (ii) an amount equal to the amount
of any annual cash Targeted Incentives for the year in which such termination
occurs as though all “target levels” of performance for such year are fully and
completely achieved multiplied by two. Such amounts will be paid to Executive in
a single sum cash payment, subject to applicable taxes and withholding within
ten (10) days of the satisfaction of all of the conditions in Section 5.3(b).
2.Except as expressly amended pursuant to this Amendment, the Original Agreement
shall continue in full force and effect without modification.
3.Capitalized terms not defined herein shall have the meaning given them in the
Original Agreement unless the context clearly and unambiguously requires
otherwise.


IN WITNESS WHEREOF, the undersigned have executed this Amendment on the
Effective Date.


ENTERPRISE FINANCIAL SERVICES CORP
By: /s/ Peter F. Benoist
Name:      Peter F. Benoist         
Title: President & CEO




EXECUTIVE:




/s/ Keene S. Turner             
     Keene S. Turner




